Citation Nr: 1130144	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-44 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for depression, claimed as secondary to hepatitis C.

3.  Entitlement to service connection for fatigue, claimed as secondary to hepatitis C.

4.  Entitlement to service connection for sinus abscess, claimed as secondary to hepatitis C.

5.  Entitlement to service connection for tooth decay, claimed as secondary to hepatitis C.

6.  Entitlement to service connection for weight loss due to loss of appetite, claimed as secondary to hepatitis C.

7.  Entitlement to service connection for a sleep disorder, claimed as secondary to hepatitis C.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, by the North Little Rock, Arkansas, Regional Office (RO).  The Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2009.  On October 21, 2010, the Veteran appeared at the North Little Rock RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  Transcripts of the hearings are of record.  

Received in April 2011, was a statement wherein the Veteran indicated that he was experiencing severe financial hardship.  In essence, he raised a motion for advancement on the docket under 38 C.F.R. § 20.900(c) (2010).  Other than the Veteran's statement of having financial problems, no other evidence supporting a finding a severe financial hardship such as pending bankruptcy, home foreclosure, or homelessness was provided; therefore, the motion is denied.  


REMAND

The Veteran asserts that he is entitled to service connection for hepatitis C.  The Veteran indicated that he contracted Hepatitis C while he was in the United States Army.  He stated that the fist symptoms of Hepatitis C appeared about 1982.  The Veteran indicated that he has never self-injected, nor has he ever been injected by anyone other than personnel at the VA medical Center; he further stated that he has never had a blood transfusion.  More specifically, the Veteran testified in October 2010 that he was exposed to blood products at the time of military enlistment as a result of air guns used to administer immunizations.  

Risk factors for hepatitis C include IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades, etc. VBA letter 211B (98-110) (Nov. 30, 1998).  

The Veteran's service treatment records do not contain any complaints or clinical findings of hepatitis C.  Nor do those records show any of the hepatitis C risk factors listed above.  However, those records show that, at the time the Veteran entered service, he was administered vaccinations against typhoid, tetanus, and typhus.  

On a risk factor questionnaire dated in February 2008, the Veteran reported no risk factors for hepatitis C, including intravenous drugs, high-risk sexual activity, tattoo or body piercing, or blood transfusions.  Additionally, the Veteran has submitted medical literature concerning the risk of developing hepatitis C from "jet injector" inoculations.  

VA treatment reports reflect a past medical history of alcohol use and cannabis dependence.  During a hepatitis consultation in May 2007, the Veteran reported a recent diagnosis of hepatitis C, and he complained of fatigue.  He reported having an occasional beer.  The assessment was hepatitis C.  

The Veteran received a VA examination in September 2009 to assess the nature and etiology of his hepatitis C.  At that time, the Veteran again indicated that he contracted hepatitis C in the military from air gun inoculations.  It was also noted that the Veteran had a past history of alcohol/drug abuse and high risk sexual activity per treatment records.  The pertinent diagnosis was hepatitis C.  The examiner stated that hepatitis C was not caused by or a result of a service-connected disability.  He stated that the Veteran's high risk sexual activity and alcohol abuse was most likely the etiology of his hepatitis C.  

Unfortunately, the September 2009 examination report did not include an opinion regarding whether or not the Veteran's hepatitis C had its onset in service or was due to military service.  Moreover, the examiner did not include a rationale as to why the examiner believed the air gun was not the source of the veteran's hepatitis C.  The Board finds that clarification regarding the nature and etiology of the veteran's disability is required in order to adjudicate his claim.  

In support of his claim, the Veteran submitted a treatment note from the Chief of Staff at the VA hepatitis clinic, J. H., dated in September 2009, wherein it was noted that the Veteran was seen for hepatitis C of unknown etiology.  The physician noted that the Veteran believed that he contracted the hepatitis from an air-actuated immunization administration as this is his only risk factor.  Upon review of the symptoms, the physician noted findings of weight loss, loss of appetite, and fatigue.  The assessment was hepatitis C; the physician stated that it was his opinion that the Veteran could have acquired hepatitis C from a contaminated pneumatic device that was used in service.  

The Board notes that using the phrase "could" is inconclusive, vague, and uncertain, and generally is not considered competent medical evidence.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence that is speculative, general, or inconclusive in nature cannot support a claim).  

It is also unclear whether Dr. J. H. considered the probabilities that the Veteran's hepatitis C was related to his active military service within the context of all of the Veteran's identified hepatitis C risk factors.  The United States Court of Appeals for Veterans Claims has instructed that, in order for a medical opinion to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, it does not appear that Dr. J. H.'s opinion was based upon all the facts regarding risk factors in this case.  

VA regulations require VA to obtain a medical opinion based on the evidence of record if VA determines such evidence necessary to decide the claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (i) (2010).  In addition, VA has a responsibility to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim, including providing an examination adequate for the purposes of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that further development is necessary to address the etiology of hepatitis C.  The Board will, therefore, remand the case to schedule the Veteran for another VA examination to obtain a medical opinion regarding the medical probability that his hepatitis C is attributable to military service.  

With respect to the other issues of entitlement to service connection for depression, fatigue, sinus abscess, tooth decay, weight loss due to loss of appetite, and sleep disorder, the Veteran has claimed that these disorders have been caused or aggravated by his diagnosed hepatitis C.  Thus, until the hepatitis C claim has been properly developed, the Board cannot fully or fairly consider these secondary service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  The agency of original jurisdiction (AOJ) therefore must re-adjudicate the issue of service connection for hepatitis C prior to the Board's appellate review of the other aspects of the appeal.  

The Veteran's claim for a TDIU rating is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, action on that issue is deferred pending the completion of the development action set forth below.  

For the reasons set forth above, the case is REMANDED to the AOJ for the following actions:

1.  All records relied upon by the September 2009 VA examiner when it was noted that the Veteran had a documented history of alcohol/drug abuse and high risk sexual activity should be obtained.  (The examiner should be contacted to discern what records were reviewed.  (The examiner said he reviewed the claims file and VA medical records.))

2.  Thereafter, the Veteran must be afforded a VA examination by an examiner with expertise in the transmission of diseases such as hepatitis C for the purpose of determining the likely etiology of the Veteran's hepatitis C.  The specialist should review the claims file, including a copy of this remand, and literature suggesting a link between the spread of hepatitis and the use of jet injection devices.  

Following a review of the relevant medical evidence in the claims file, obtaining a detailed history from the Veteran (to include a complete history of in-service and post-service risk factors), an examination of the Veteran, any laboratory tests that are deemed necessary, and any additional specialty examinations that are warranted, the examiner is requested to answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hepatitis C is related to his period of active military service from December 1971 to August 1972, or any incident thereof, to include inoculations by jet injectors?  (The medical probabilities should be definitively stated.)  The examiner should also identify all secondary or residual disabilities of hepatitis C.  The Veteran's claims regarding depression, fatigue, sinus abscess, tooth decay, weight loss, and sleep disorder should be addressed in this context.

The specialist is asked to consider the Veteran's account that he has not ever used intravenous drugs, as well as his claim that he contracted hepatitis C from an inoculation device (a "jet injector").  Consideration should also be given to when the disease first became symptomatic and the length of time between military service and the onset of symptoms.  The specialist must provide a complete rationale for each opinion offered.  

3.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following any additional evidentiary development deemed necessary, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the afford the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

